Per Curiam,
We are clearly of opinion that the widow took a fee simple estate under her husband’s will. The third clause is an absolute and unqualified devise of the whole residue of the estate in fee simple. There is nothing in the fourth clause to modify this in the least degree. The fifth clause is in language such as is often used in similar cases, and does not reduce the estate given by the third clause. It recognizes the right of the widow to expend such parts of the estate as she chooses, and only disposes of what is left. We have often held such devises to carry the fee, even where there has been no absolute provision to that effect. Moreover, the will in the fifth clause gives the unexpended residue to the same persons who would have taken *399under the description of heirs, to wit: all the children of both the parents: Evans v. Smith, 166 Pa. 625, is almost precisely like this.
Judgment affirmed..